department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n fax number contact person contact number identification_number employer_identification_number number release date date ull legend m n o p state date z dear under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below we have considered your application_for recognition of exemption from federal_income_tax facts you m are a state non-profit corporation formed on date your articles of incorporation state that you are organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt under sec_501 of the code your specific purpose is t o provide homebuyers with down payment and housing assistance the articles further provide that you are a charitable development_corporation that provides gift funds to qualified low-to-moderate income individuals families minorities and the traditionally under served for down payment and or closing costs to purchase a home in addition you have secured the services of o under a marketing agreement for your bylaws provide that the number of directors shall be three however your letter of date indicates that you currently have directors because one resigned your president is n who also is one of the directors n’s spouse is the secretary of m your initial capitalization was from loans borrowed from n and from o a marketing company o is a state limited_partnership whose general_partner is p a state limited_liability_company whose single member is n and whose two limited partners are n and n’s father you indicate that you believe that the repayment terms including interest rates assessed are in line with investor financing you did not indicate extent to which other forms of financing were considered or how you determined that the terms were reasonable promotion marketing advertising client training and client support for your program o is responsible for providing local and regional marketing and customer support functions for you in target metro housing markets through the united_states the terms of the agreement is for four years renewable annually after the initial term for a fee equal to percent of the program and processing fees and will be assessed with each down payment assistance case you share office space and a mailing address with o wages for officers and others your letter of date includes a profit loss statement for fiscal_year and shows salaries and related expenses of dollar_figure 5z which is equal to approximately percent of total expenses for the year qualified participants to be used solely to meet the cash down payment and closing cost requirements of acquiring a particular home qualified participants will include low to moderate income minority and traditionally underserved prospective home buyers applicants must qualify for a mortgage demonstrate need for down payment assistance and purchase a home in your program your letter of date shows proposed budgets for and with salaries and your form_1023 application states that your activities will consist of providing gift funds to in reference to this service your application as revised by letter dated date indicated that you will evaluate prospective participants in the organization’s program to determine whether the prospective participant is in a class of persons traditionally underserved in the home buying market place you anticipate that this activity will take approximately percent of the organization’s time evaluating the funding requirements of the organization the organization will determine which source of funds the organization will utilize to assist the home buyer at the lowest cost to the organization the funds can come from cash reserves line of credit short- term working_capital loan and or any combination of these you anticipate this activity to take approximately percent of your time promoting your program to home buyers home builders home sellers real_estate professionals mortgage lenders closing agents and the general_public the promotional efforts will provide program awareness to all of these groups so that the organization has a ready source of participants you anticipate this activity to take approximately percent of your time providing down payment assistance by processing assistance to the home buyers and receiving seller contributions you anticipate that this activity will encompass approximately percent of your time you state that your down payment assistance program transfers funds at settlement using a pre-existing pool of funds to provide a buyer with the required down payment amount towards the purchase of a seller’s home you indicated that evaluating funding requirements comprises approximately percent of your time this involves a determination of the number of pending down payment assistance requests for future funding you make a determination as to whether there are enough contribution funds in the down payment assistance pool and or whether funds from contributions not yet received will be available to fund all current down payment assistance requests without using short term banking financing to fulfill those assistance requests if there are sufficient funds to meet the pending requests you will then use funds from the pool and wire the required assistance funds to the escrow closing office one day prior to the scheduled closing if there are not sufficient funds to meet the pending requests you will then proceed to evaluate the incremental amount of funds that will be required above the available funds that is needed from short term bank financing if short term bank financing is needed a list of your current account receivables which you indicate are contributions committed but not yet received from sellers builders per the participating home agreement will be forwarded to a third party bank to be used as security for the financing thus the financing will be on an as needed basis the short term financing balance is paid off upon receipt of the accounts_receivable your application and letters dated date and date describe your down payment assistance program as follows potential buyers needing down payment assistance are located and identified by any number of sources website direct mail and referrals from mortgage lenders realtors builders sellers etc a potential buyer is put into contact with a mortgage_lender if they don’t already have a mortgage_lender to work with the mortgage_lender determines if the buyer will require down payment and or closing cost assistance in order to qualify for a mortgage to purchase a home if the buyer needs assistance then the mortgage_lender qualifies the buyer for a mortgage that will accept gift funds the mortgage_lender determines the amount of assistance needed by the buyer and then sends a gift funds request to you the gift funds request form asks the buyer for limited information such as annual income mortgage_lender loan type property to be purchased ethnicity and gender the buyer also completes the gift letter form the gift letter provides that the buyer understands that the gift funds provided are not made available from any person or entity with an interest in the sale of the property including the seller real_estate agent or broker builder loan officer or any entity associated with them in addition the letter states that the buyer is under no obligation to repay the down payment assistance received for the purchase of the home when the home buyer acquires the home builder or seller will contribute a total amount equal to the gift funds up to percent of the home sales_price plus a processing fee of one percent of the home sales contract_price or dollar_figure whichever is the less if the buyer has located a participating home to purchase then a copy of the participating home agreement which has been completed by the seller is faxed to you for review and approval of the assistance if the buyer has not located a participating home to purchase then the buyer is referred to a realtor to help the buyer locate a participating home a participating home is one in which the builder or seller agrees to participate in your program by completing and signing a participating home agreement this form indicates that you are providing the seller with an additional resource and opportunity to sell their home by making their home available to a larger pool of potential buyers through down payment assistance pursuant to the agreement the seller agrees to make the contribution to you for a certain amount and to pay the processing fee seller acknowledges that they are under no obligation to make the contribution if closing does not occur and any funds not used will be returned to seller the agreement instructs the seller that the contribution may be deductible as a cost of sale and that the seller should consult their tax advisor for more information the buyer submits a full price offer to the seller builder to purchase their home once the seller builder has accepted the buyer’s offer to purchase the participating home and the buyer has been approved for the loan that will accept gift funds from you then the lender forwards all executed down payment assistance documents to the closing agent to review and forward to you you review the gift funds request participating home agreement and closing office registration documents for accuracy and to make the final approval for assisting the buyer the buyer must meet two qualifications to participate in your program and receive down payment and or closing cost assistance first they must qualify for a mortgage loan that will accept gift funds from a charitable_organization for their funds to close and second purchase a home participating in your program if the buyer has met these two qualifications you approve the requested buyer’s assistance send a gift letter for the buyer send a closing acknowledgement to the closing agent and wire the funds for the buyer’s assistance to the closing agent’s escrow account just prior to closing prior to closing the closing agent applies the gift funds to the buyer’s funds to close per your gift letter at the closing the closing agent deducts the seller’s contribution to you from the seller’s proceeds per the participating home agreement after closing the closing agent forwards the seller’s contribution to you via a wire or certified funds you stated that you do not limit buyer participation based on income or assets you review information provided by lenders on the gift funds request upon receiving this information you evaluate each request for participation to determine whether the potential buyer participant meets your criteria for participation in the program you evaluate each potential participant on a case by case basis you state in your letter of date that if a potential participant has been qualified by a lender under an fha loan program then the homebuyer automatically qualifies for participation if the loan program type as indicated on the gift funds request is other the only other choice is fha then the request is reviewed to determine if the participant meets your criteria your criteria includes a each participant is in a category of persons financially distressed or historically underprivileged in the united_states because they did not possess the financial ability to acquire homes without financial assistance from a charity or a government agency and or they were in a class of persons traditionally underserved and b when the grant of gift funds directly lessens the burdens of various governmental agencies because without such grant of gift funds these persons would have to seek financial assistance from one or more governmental agencies in order to acquire a home of four examples of participants that received gift funds from you as described in your letter of date you indicated that three were chosen because they qualified for fha financing you stated that the fourth participant was chosen based on a their hispanic american ethnicity which you stated put them in a class of persons traditionally underserved in the united_states and b because they did not have the financial means to make the substantial down payment on the particular home you indicated in your letter of date that you plan to receive contributions by only one method the participating home agreement with sellers and builders you do not plan to solicit or receive contributions outside of the participating home agreement more than percent of the seller contributions received will be used to benefit the home buyers being served and the rest will be used directly by you you state in your letter of date that the total amount of the seller contribution is an amount equal to the dollar amount of the assistance provided to the buyer plus a processing fee the contribution is contingent upon the sale of the home in your program the seller contribution is not refundable if the home is purchased by a buyer participating in the program additionally the seller is only committed to make a contribution if a buyer receiving assistance from you purchases the home the contribution is made after the closing the closing agent withholds the contribution from the seller’s proceeds of the sale per the participating home agreement you further provide in your letter of date that the contribution by the seller is paid in exchange for a service provided by you because by participating in your program the home of the seller is available to a much larger pool of qualified buyers your letter explains that you expect that the program will be used most of the time in real_estate markets that are categorized as buyer’s markets - those markets where the seller builder must reduce the sales_price in order to sell their property you encourage realtors and sellers using the program not to reduce the price of their home but this is not specifically included in the participating home agreement you stated in your letters of date and date that you provide no services to the homebuyer homeowner after the close of the sale you further indicated that you will not conduct any other programs and or services beyond the down payment assistance you do not plan to conduct any educational programs other than participating in home buying seminars offered by realtors lenders builders and or closing agents the extent of your participation is providing an overview of your program and educating potential homebuyers on how they can participate in your program in conjunction with the services offered by other entities you recommend but do not require that homebuyers obtain a home inspection prior to purchasing a home you do not review home inspections or home warranties the manner in which you operate is referred to as seller-funded downpayment assistance in the final report an examination of downpayment gift programs administered by non-profit organizations commissioned by office of housing united_states department of housing and urban development hud contract no c-opc-22550 m0001 date the report concludes that seller-funded downpayment assistance for mortgage downpayments has led to underwriting problems that require immediate attention furthermore the report concludes that the effective costs of homeownership are increased even more by the processing fees charged by the seller-funded downpayment assistance providers which get passed through to borrowers in higher property prices a copy of the report is enclosed with this determination_letter law sec_1_501_c_3_-1 of the income_tax regulations provides that an organization sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals organized or operated exclusively for exempt purposes unless it serves a public rather than a sec_1_501_c_3_-1 of the regulations provides that an organization is not sec_1_501_c_3_-1 of the regulations provides that an organization is not operated sec_1_501_c_3_-1 of the regulations provides in part that the term sec_1_501_c_3_-1 of the regulations defines the term charitable as used in private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_501 of the code as including the relief of the poor and distressed or of the underprivileged the term charitable also includes the advancement of education educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes denied 488_us_907 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff’s adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with republican party entities and that most of the organization’s graduates worked in campaigns for republican candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting in 92_tc_1053 the court held that in easter house v u s cl_ct aff’d 846_f2d_78 fed cir cert in 71_tc_202 the court held an organization republican candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 of the regulations the court concluded by stating that even if the republican candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner that marketed handicrafts made by disadvantaged artisans through museums and other non- profit organizations and shops be operated for exclusively charitable purposes within the meaning of sec_501 of the code the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from these communities of craftsmen it did not select individual craftsmen based on the needs of the purchasers the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the method it used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations court stated that while the payment of reasonable salaries does not constitute prohibited inurement the payment of excessive_salaries does and affordable housing is charitable because it relieves the poor and distressed or underprivileged the organization carried on several activities directed to assisting low-income families obtain improved housing including coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans housing and whether each qualified as charitable within the meaning of sec_501 of the code situation describes an organization formed to construct new homes and renovate revrul_67_138 1967_1_cb_129 holds that helping low income persons obtain adequate in 283_fsupp2d_58 d d c the court relied in 86_tc_916 the revrul_70_585 1970_2_cb_115 discusses four examples of organizations providing situation describes an organization formed to formulate plans for the renewal and existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provides financial aid to eligible families who do not have the necessary down payment when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling holds that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation describes an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open- occupancy basis the housing is made available to members of minority groups who are unable to obtain adequate housing because of local discrimination the housing units are located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling holds that the organization was engaged in charitable activities within the meaning of sec_501 of the code rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area was generally old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area it sponsored a renewal project and involved residents in the area renewal plan the organization also purchased apartment buildings that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling holds that the organization is described in sec_501 of the code because its purposes and activities combated community deterioration moderate-income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the service held that the organization failed to qualify for exemption under sec_501 of the code because the organization’s program did not provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations income families did not qualify for exemption under sec_501 of the code because it gave preference to employees of a business operated by the individual who also controlled the organization although providing housing for low income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest a county’s law enforcement agencies to police illegal narcotic traffic lessens the burdens of government the ruling holds that an activity is a burden of government only if there is objective manifestation by a governmental_unit that it considers such activities to be its burden the ruling also holds that little weight should be given to statements of government officials that merely praise or express approval of an organization and its activities rather the government must revrul_72_147 1972_1_cb_147 holds that an organization that provided housing to low revrul_85_1 1985_2_cb_177 discusses whether an organization that provides funds to situation describes an organization formed to alleviate a shortage of housing for formally recognize the organization and its functions as relieving its burdens the ruling sets out relevant factors in determining whether the governmental_unit has made the necessary objective manifestation including a a statute specifically creates the organization and clearly defines the organization’s b the activity is an integral part of a larger governmental program or is acted jointly with a c the governmental_unit controls the activities of the organization such as appointing all the structure and purposes governmental_unit board members d the organization pays governmental expenses e regular government funding of the organization’s activities through grants or general obligation bonds backed with the full faith and credit of the governmental_unit as opposed to general revenue bond financing f the governmental_unit is not prohibited from performing the particular activity revrul_85_2 1985_2_cb_178 holds that an organization is lessening the burdens of government if it engages in activities that a governmental_unit considers to be its burden and such activities actually lessen such governmental burden an organization must demonstrate through all the relevant facts and circumstances that a governmental_unit considers the organization to be acting on its behalf thereby freeing up the government assets that would otherwise have been devoted to the particular activity rationale and conclusion among other things the application and supporting documentation must demonstrate based on the information you provided in your application and supporting documentation we conclude that you are not operated for exempt purposes under sec_501 of the code an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated exclusively for charitable education or other exempt purposes conclusively that the organization meets the operational_test of sec_1_501_c_3_-1 of the regulations your information indicates that your primary purpose is to operate a down payment assistance program that does not exclusively serve a purpose described in sec_501 charitable purposes include relief of the poor and distressed or of the underprivileged see sec_1_501_c_3_-1 of the regulations however you do not conduct your down payment assistance program in a manner that establishes that your primary purpose is to address the needs of low-income grantees by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation instead your program is open to anyone without any income limitations you have not demonstrated that your down payment assistance program exclusively serves any other exempt_purpose such as combating community deterioration and lessening racial tensions although you state that you seek to serve a class of persons traditionally underserved you have not your down payment assistance program does not serve exclusively low-income persons only an insubstantial portion of the activity of an exempt_organization may further a your information indicates that you do not limit your assistance to certain geographic areas provided any statistics or government programs that show that persons you serve are indeed underprivileged or discriminated against you have not shown that your program is designed to attract a mixed-income group of homeowners to a specifically defined geographical area that has a history of racial problems see revrul_70_585 situation sec_2 and or target those areas experiencing deterioration or racial tensions see revrul_70_585 situation your program is available to anyone who is able to qualify for an fha mortgage from any lender in any state in the united_states arranging the purchase of homes in a broadly defined metropolitan area does not combat community deterioration within the meaning of sec_501 of the code furthermore you do not engage in any activity to ensure that the house will be habitable or that the buyer will be able to afford to maintain the house over time instead you rely solely on the mortgage_lender insurance agency home inspector or other third party to conduct such review you do not provide oversight or conduct any educational program or other activity to ensure that buyers are purchasing properties that are safe decent sanitary and affordable nonexempt purpose as the supreme court held in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes you conduct your operations in a manner that is consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve a charitable_class or the public at large the manner in which you operate your down payment assistance program indicates that you facilitate the sales of homes in a manner that is indistinguishable from an ordinary trade_or_business you operate as a business that provides services to home sellers for which you charge a market rate fee for example your literature and website explain how the seller and agent will benefit from your program as sellers are able to sell their homes at the full list price this type of approach helps to demonstrate that your primary purpose consists of maximizing the fees you derive from facilitating sales of real_property in this respect you are similar to an organization which was denied exemption because it operated a conference center for a commercial purpose see 283_fsupp2d_58 d d c likewise operating a trade_or_business of facilitating home sales is not an inherently charitable activity thus a substantial part of your activities further a nonexempt purpose you are not supported by contributions from the general_public government or private_foundation grants almost all of your revenue comes from the sellers you serve that your primary activity is to promote and to further your private business interests is reflected in the financing structure of your down payment assistance program in this respect you are similar to the organization described in easter house supra which derived most of its support from fees it charged for its adoption services in this case the court stated that the substantial fees were not incidental to the organization’s exempt_purpose because they were designed to make a profit facilitating home sales like running an adoption service is not an inherently charitable activity another indication of your substantial nonexempt purpose is your lack of public support even if your program were changed to be directed to exclusively low-income individuals your grant making procedures indicate that gift funds are only provided if a seller has paid and receiving support primarily from fees charged to home sellers is indicative of your commercial purpose your reliance entirely on home sellers or other real-estate related businesses that stand to benefit from the transactions to finance your down payment assistance activities demonstrates that you are operated for the purpose of benefiting private parties a processing fee and made a contribution to you in fact while you call the funds you will receive from the sellers contributions these transactions are not contributions because they will not proceed from detached and disinterested generosity 363_us_278 your characterization of these transactions as contributions ignores the business realities surrounding the payments the sellers will make the payments to you and indirectly to the homebuyer to facilitate the sale of their homes in effect these payments have a circular character to them upon the closing of the sale the sellers contribution to you is returned to seller as part of the proceeds the seller receives from the sale of the home these contributions are appropriately characterized as fees received in exchange for the sale of a service your information indicates that your staff is able to take into account whether there is a home seller willing to make a payment to cover the down payment assistance an applicant has requested that you receive a payment from the home seller corresponding to the amount of the down payment assistance in virtually every transaction indicates that the benefit to the home seller is not a mere accident but rather an intended outcome of your operations in this respect you are like easter house supra which provided health care to indigent pregnant women but only when a family willing to adopt a woman’s child sponsored the care financially similar to american campaign academy supra you are structured and operated to directly benefit the home sellers who pay for your services therefore a substantial part of your activities serve a private rather than a public interest you also proffer that by encouraging home ownership your program furthers the charitable purpose of lessening the burdens of government revrul_85_1 supra holds that an activity is a burden of government only if there is an objective manifestation by a governmental_unit that it considers such activities to be its burden and the government formally recognizes the organization and its functions as being a governmental burden you have not provided any facts documentation or otherwise that indicates that your down payment assistance program is a burden of the government or that a governmental_unit formally recognizes your activities as an integral part of a larger governmental program also see revrul_85_2 supra private shareholders or individuals you indicate that salaries will be paid to some of your officers however you have not explained in sufficient detail what services these officers will perform in return for the compensation and how those services further exempt purposes within the meaning of sec_501 you have not established that these compensation levels are reasonable you also state that you will use the services of a marketing company owned directly or indirectly by your president director and a family_member of the president however you have not established that the fee paid will be reasonable or the process in which this moreover you have not established that your net_earnings will not inure to the benefit of contributions to you are not deductible under sec_170 of the code you have the right to protest this ruling if you believe it is incorrect to protest you should based on the facts and information submitted you are not operated exclusively for exempt accordingly you do not qualify for exemption as an organization described in section particular company was chosen you have not established that the compensation and marketing fees will be anything other than a distribution of your net_earnings to these individuals purposes you have not established that you activities exclusively serve a charitable_class or any other purpose defined in sec_501 your proposed operations further a substantial nonexempt business_purpose and will further the private interests of home sellers and other private parties in addition you have not established that your net_earnings will not inure to the benefit of private shareholders or individuals therefore you are not described in sec_501 of the code c of the code and you must file federal_income_tax returns submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with sec_6104 of the code sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice in the event this ruling becomes final it will be made available for public inspection under if you do not protest this ruling in a timely manner it will be considered by the internal if you decide to protest this ruling your protest statement should be sent to the address shown below of this letter if you fax your reply please contact the person whose name and number are shown in the heading of this letter to confirm that your fax was received shown in the letter attached to notice you do not need to take any further action internal_revenue_service te_ge exempt_organizations se t eo ra t attn mary jo salin sec_1111 constitution ave n w rm pe-3p3 washington d c if it is convenient you may also fax your reply using the fax number shown in the heading if you do not intend to protest this ruling and if you agree with our proposed deletions as if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure s notice an examination of downpayment gift programs administered by non-profit organizations hud contract no c-opc-22550 m0001 date lois g lerner director exempt_organizations rulings agreements sincerely
